Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
Response to Amendment
2.	Independent claims 1, 9, 17 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-3, 6-11, 14-19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1 Jamdar teaches A method (abstract: method; col 1 l. 35-36: computer program product and system), comprising: 
determining, using computer hardware, a role of a user and a domain of reference of the user based on electronic chat messages for the user across a plurality col 4 l. 4-25: computing devices operated by users to participate in online communications, chat sessions; col 4 l. 40-42: engaged in one or more communication sessions; col 4 l. 50-53: topics of interest are determined by analysis of a member’s participation in online communications; col 7 l. 24-40: categorization of the members of the communication session); 
determining, using the computer hardware, topics from a selected group chat in which the user is a participant (col 8 l. 38-40: determine topic for each episode of communication session); 
determining, using the computer hardware and from the selected group chat, a segment of interest to the user based on the role, the domain of reference, and the topics found in the selected group chat (col 3 l. 5-24 – determine topic of current communication and if it matches a member’s topic of interest, present to said member); and 
providing, using the computer hardware and with a graphical user interface, an indicator of the segment of interest (abstract; fig 2; col 3 l. 17-19; - providing to member
col 2 l. 54-col 3 l. 24);

but does not teach the limitations of the amended claim,
generating a notification to the user based on a prediction that a future electronic chat message of the selected group chat is of interest to the user, and the notification is only generated in response to detecting inattentiveness of the user; and 
wherein the domain of reference is an area or a subject matter expertise, skill, or experience for the user.



The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657